TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-11-00009-CV



Rod Bordelon, Commissioner of the Texas Department of Insurance, Division of Workers’
     Compensation; and the Texas Department of Insurance, Division of Workers’
                             Compensation, Appellants

                                               v.

                                   Brian Fanette, Appellee




     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 98TH JUDICIAL DISTRICT
       NO. D-1-GN-09-001187, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



                           MEMORANDUM OPINION


              The appellants have filed a motion requesting that this appeal be dismissed. See Tex.

R. App. P. 42.1(a)(1). We grant the motion and dismiss the appeal.




                                           ___________________________________________

                                           Diane M. Henson, Justice

Before Chief Justice Jones, Justices Henson and Goodwin

Dismissed on Appellant’s Motion

Filed: May 26, 2011